Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 3, 2021, has been entered.   

2.         The amendment filed May 3, 2021, is acknowledged and has been entered.  Claims 1 and 18 have been amended.  Claim 22 has been canceled.

3.         Claims 1-2, 5-6, 10-21, 23-30 and 32-33 are pending in the application.  

4.         Claims 5-6, 8, 10-17, 20-21, 23 and 26-29 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention or species of invention, there being no allowable generic or linking claim.  

5.         Claims 1-2, 18-19, 24-25, 30 and 32-33 are under examination.  
Grounds of Rejection Withdrawn
6.	Applicant's amendments have obviated or rendered moot the grounds of rejection set forth in the previous Office action.
New Grounds of Rejection

Claim Rejections - 35 USC § 103

7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:





8.	Claims  1-2, 25, 30 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0239579 A1 (Smith et al, IDS), US 2010/0048478 A1 (Tykocinski et al, IDS), Jaiswal et al (Cell, 138:271-285, 2009, IDS), Majeti et al (Cell, 138:286-299, 2009, IDS), Schneider et al (CDD. 1:e68, 2010, pages 1-10, IDS) and Seol et al (US 2002/0128438 A1).
Smith et al teach fusion proteins comprising SIRP alpha, which binds to CD47, and an Fc domain.  Smith et al teach that the fusion protein can comprise all or part of an antibody hinge region, which is encompassed by the instant linker language (see entire document, e.g., pages 32-34).  Smith et al teach that linkers may be used in fusion proteins in order to aid or ensure that each polypeptide moiety properly folds to maintain the desired activity (see page 18).  Smith et al teach that SIRP gamma binds to CD47 (See page 45).
Tykocinski et al teach fusion proteins comprising human TRAIL and pharmaceutical compositions thereof comprising carriers for treating cancer (see entire document, e.g., abstract, pages 1-4 and 8).  Tykocinski et al teach that the fusion proteins can comprise linkers (see pages 3, 6, 7 and 12).
Jaiswal et al teach that CD47 is upregulated in some cancers and targeting CD47 for therapeutic strategies that block CD47 binding with macrophage SIRP alpha (see page 282).
Majeti et al teach that CD47 is a target on leukemia cells and that blocking CD47 depletes leukemia cells in vivo (see entire document, e.g., abstract and page 5).  
Schneider et al teach tumor targeted single chain fusion proteins that comprise human TRAIL which induces apoptosis of the targeted cancer cells and improves antitumoral activity in vivo (see entire document, e.g., abstract and page 8).
Seol et al teach a TRAIL protein comprising instant SEQ ID NO:9 (see SEQ ID NO:10).
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to make a fusion of SIRP alpha or gamma with a linker linked to human TRAIL comprising instant SEQ ID NO:9 and pharmaceutical compositions thereof comprising carriers.  Notably, one would have been motivated to do so because the art recognized that SIRP alpha or gamma binds to CD47 such that a SIRP alpha or gamma protein would target CD47 upregulated on cancer cells, 
Therefore, absent a showing otherwise, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references.

9.	Claims  1-2, 18, 25, 30 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0239579 A1 (Smith et al, IDS), US 2010/0048478 A1 (Tykocinski et al, IDS), Jaiswal et al (Cell, 138:271-285, 2009, IDS), Schneider et al (CDD. 1:e68, 2010, pages 1-10, IDS) and Seol et al (US 2002/0128438 A1), as applied to claims 1-2, 25, 30 and 32-33 above and in further view of Huber et al (US 2013/0011401 A1, of record).
The above 103 rejection of claims suggests and teaches that which is set forth above.
Huber et al teach a SIRP alpha protein comprising instant SEQ ID NO:2 and proteins comprising the extracellular (ectodomain) of SIRP alpha which comprises protein comprises the instant SEQ ID NO:2  (see SEQ ID NO:1 and page 8, right column).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to use the art known sequence for human SIRP alpha in the fusion constructs suggested above.  Here, as the sequence is known in the art, it is one of a finite number of predictable solutions that could be used in the fusion constructs.
Therefore, absent a showing otherwise, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references.


10.	Claims  1-2, 19, 25, 30 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0239579 A1 (Smith et al, IDS), US 2010/0048478 A1 (Tykocinski et al, IDS), Jaiswal et al (Cell, 138:271-285, 2009, IDS), Schneider et al (CDD. 1:e68, 2010, pages 1-10, IDS) and Seol et al (US  
The above 103 rejection of claims suggests and teaches that which is set forth above.
Strome et al teach a protein comprising instant SEQ ID NO:19 (residues 138-384 of SEQ ID NO:40), wherein SEQ ID NO:40 dimerizes as it comprises IgG hinge, CH2 and CH3 regions.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to use the art known linking sequence in the fusion constructs suggested above.  Here, as the sequence is known in the art, it is one of a finite number of predictable solutions that could be used in the fusion constructs.  Furthermore, as a linker comprising IgG hinge, CH2 and CH3 regions dimerizes and binds Fc receptor, it would have the advantage of prolonging in vivo half-life of the construct, while also making the construct bivalent which would be expected to better target and kill cancer cells.
Therefore, absent a showing otherwise, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references.



Conclusion

11.	Claim 24 is objected to for depending from rejected base claims, but would be allowable if rewritten into independent form.  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Majeti et al (Cell, 138:286-299, 2009, IDS). Majeti et al teach that CD47 is a target on leukemia cells and that blocking CD47 depletes leukemia cells in vivo (see entire document, e.g., abstract and page 5).  Theocharides et al (JEM, 209(10):1883-1899, IDS). Theocharides et al a disruption of SIRP alpha/CD47 with a SIRP alpha fusion protein enhanced phagocytosis of leukemia cells and impaired leukemic engraftment in mice (see entire document, e.g., abstract and 1885). 


12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner can normally be reached on Monday through Friday. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,						
Brad Duffy						
571-272-9935

/Brad Duffy/
Primary Examiner, Art Unit 1643
September 7, 2021